The appellant is sentenced to confinement in the penitentiary for a period of one year for the offense of unlawfully selling intoxicating liquor to one, Joe Johnson, on or about March 5, 1923.
Johnson testified that on or about the date above mentioned, the appellant sold and delivered to him a pint of whisky. Appellant *Page 235 
introduced a witness who testified that the appellant worked for him on the 5th, 6th, and 7th of March, 1923, and that he was in his company during all of the 5th day of March.
There are no complaints of the rulings of the court save that the appellants insists that the evidence is not sufficient to support the verdict. If the State's testimony was true, the appellant's guilt was proved. It was the province of the jury to determine its truth. Upon the record before us, the verdict is conclusive upon this court.
The judgment is affirmed.
Affirmed.